Opinion of the Court
Robert E. Quinn, Chief Judge:
At the trial, defense counsel objected to the admission of a pretrial statement by the accused on the ground that it was obtained in violation of Article 31, Uniform Code of Military Justice, 10 USC § 831. The accused testified in support of the objection. The president of the court overruled the objection and admitted the statement but he did not at any time instruct the court members on their right to consider the question of voluntariness in their deliberations on the accused’s guilt or innocence. Under the circumstances, the omission constitutes prejudicial error. United States v Yearty, 8 USCMA 191, 23 CMR 415.
The decision of the board of review is reversed. The findings of guilty and the sentence are set aside. A rehearing may be ordered.
Judge Ferguson concurs.